DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-22, 30-31 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No 10/622,565. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent contains Formula (1) in an OLED which reads on the instant Formula 1a.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 16-23, 30-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Langer (US 2011/0309343).

Regarding Claims 16-21, Langer teaches a material represented by Formula III (page 3):

    PNG
    media_image1.png
    103
    426
    media_image1.png
    Greyscale

In Formula III R91, R92 and A are defined by a finite set of options which are independently viewed as functionally equivalent. The selection of substituents which represent R91, R92 and A give rise to obvious variants of generic Formula III.
	One such variant reading on applicants’ Formula 1a and 
    PNG
    media_image2.png
    98
    193
    media_image2.png
    Greyscale
shows A as a single bond; R91 and R92 = triazinyl; paragraph 13). A specific example of a triazinyl group is shown below (page 5):

    PNG
    media_image3.png
    144
    207
    media_image3.png
    Greyscale


Formula III as defined by the variant above shows:
n = 1; m = 0 (per claim 17)
Y1 and Y2 = O (per claim 18)
Ar = phenyl (per claim 19)
Y1 and Y2 = O; Ar = phenyl (per claim 20)

Regarding Claims 22-23, Langer teaches Formula III in a layer along with another material (paragraph 13) (per claim 22).
Regarding Claims 30-31, 33, Langer teaches an OLED comprising an anode, a hole injection layer, a hole transport layer, a light emitting layer, a hole and exciton blocking layer, an electron transport layer, an electron injection layer and a cathode, wherein the organic layer comprising the compounds of formula I and II, or III constitutes the electron transport layer. An exciton blocking layer, may be arranged between the hole transport layer and the light emitting layer (paragraph 34) (per claims 30-31 and 33).
Allowable Subject Matter I
Claims 24-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
The carbazole or bicarbazole (per claims 24-29)

Allowable Subject Matter II
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the device of claims 32, 34-35. The prior art of record fails to teach required mixture in the OLED.
Claims 32 and 34-35 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786